 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RANDEE DAMAR WILLIAMS, Jr.,                       No. 2:18-cv-01956-TLN-DMC
12                        Plaintiff,
13            v.                                        ORDER
14    HERRERA, et al.,
15                        Defendants.
16

17          Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42 U.S.C.

18   § 1983. The matter was referred to a United States Magistrate Judge pursuant to Eastern District

19   of California local rules.

20          On January 17, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. (ECF No. 20.) No objections to the findings and

23   recommendations have been filed.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and the Magistrate Judge’s analysis.

26   ///

27   ///

28   ///
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The findings and recommendations filed January 17, 2019, (ECF No. 20), are

 3   adopted in full; and

 4          2.      Plaintiff’s motion for injunctive relief (ECF No. 6) is denied as moot.

 5   Dated: August 12, 2019

 6

 7

 8
                                     Troy L. Nunley
 9                                   United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
